Name: Commission Regulation (EC) No 590/2001 of 26 March 2001 derogating from and amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade policy;  Europe;  prices;  animal product;  agricultural activity
 Date Published: nan

 Avis juridique important|32001R0590Commission Regulation (EC) No 590/2001 of 26 March 2001 derogating from and amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef Official Journal L 086 , 27/03/2001 P. 0030 - 0032Commission Regulation (EC) No 590/2001of 26 March 2001derogating from and amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 38(2) and Article 47(8) thereof,Whereas:(1) Recent events involving bovine spongiform encephalopathy (BSE) have provoked a serious loss of consumer confidence in the safety of beef and veal. This has led to a sharp drop in beef consumption and a significant decline in prices, which may well last for some time. As a result, the market for beef and veal is severly disrupted and there is a risk that it might collapse entirely.(2) In view of the market situation described above and to improve the effectiveness of the measures to be taken, additional products should be accepted into intervention, as provided for by Commission Regulation (EC) No 562/2000 of 15 March 2000 laying down rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef(2), as last amended by Regulation (EC) No 503/2000(3), carcasses of animals which exceed the maximum weight currently permitted and which have had to be kept for a longer period than usual due to low demand should be accepted and, finally, the increase to be applied to the average market price in order to calculate the maximum buying-in price should be adjusted temporarily to take account, in particular, of increased costs and reduced receipts in the sector.(3) Commission Regulation (EC) No 716/96 of 19 April 1996 adopting exceptional support measures for the beef market in the United Kingdom(4), as last amended by Regulation (EC) No 1176/2000(5), adopted special measures in respect of bovine animals reared in the United Kingdom which are more than 30 months old. Those measures comprise the slaughtering and subsequent destruction of such cattle. Castrated animals from the United Kingdom exceeding that age are not therefore eligible for public intervention. Moreover, Commission Decision 2000/764/EC(6), as last amended by Decision 2001/8/EC(7) on the testing of bovine animals for the presence of bovine spongiform encephalopathy, lays down that all bovine animals over 30 months of age subject to normal slaughter for human consumption are to be examined by one of the approved rapid tests listed in Annex IVa to Commission Decision 98/272/EC(8) as from 1 July 2001 at the latest. Animals that have not been subject to those tests may not therefore be accepted into public intervention with a view to subsequent disposal on the market.(4) In order to permit intervention to play a full role faced with this serious market situation, the acceptance into intervention of forequarters should also be authorised, with the price being derived from the carcase price.(5) Articles 10 and 16 of Regulation (EC) No 562/2000 define the periods for submitting tenders and delivery, respectively. In view of the dates on which the public holidays fall in the second quarter of 2001, for practical reasons the closing dates for submission of tenders in the second quarter and for delivery for the last tendering procedure in the first quarter of 2001 should be changed.(6) In order to deal with the further disturbance of the market which may result from the entry onto the market of substantial numbers of male store animals orginating in the Community, which have been kept on their holdings of origin due to a lack of demand and for which these holdings no longer have fodder, the necessary support measures should be adopted in accordance with Article 38 of Regulation (EC) No 1254/1999 and buying-in of the carcasses of such animals permited. Moreover, to prevent the buying-in of animals almost ready for market, a limit should be placed on the weight of eligible carcasses under these arrangements. Since cattle of the breeds listed in Annex I to Commission Regulation (EC) 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(9), as last amended by Regulation (EC) No 192/2001(10), are not considered as belonging to a meat breed, they should not be eligible for this type of intervention. To avoid granting duplicate aid, a mechanism should be introduced making full payment of the buying-in price conditional on the producer not having applied for the special premium referred to in Article 4 of Regulation (EC) No 1254/1999 for the animal concerned. Finally, further additions to or derogations from the normal intervention scheme as laid down by Regulation (EC) No 1254/1999 are also needed.(7) Article 20 of Regulation (EC) No 562/2000 authorises the Member States to bone all or part of the meat bought in. In view of the current crisis, requiring all of the meat to be boned could help free up the storage space needed to cope with the large volumes of beef likely to be bought in, and could facilitate subsequent disposal of the meat. The said Article 20 should therefore be amended accordingly, giving the Member States sufficient time to introduce the measure.(8) Consequently, Regulation (EC) No 562/2000 should be derogated from or amended.(9) The Management Committee for Beef and Veal has not given an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 11. Notwithstanding Article 4(1) of Regulation (EC) No 562/2000, the additional products which may be bought into intervention shall be as follows:- category A, class O2 and class O3,- Ireland: category C, class O4,- United Kingdom - Northern Ireland: category C, class 04.2. In derogation from or in addition to Article 4(2) of Regulation (EC) No 562/2000:(a) The following may not be bought into intervention:(i) carcasses and half carcasses of castrated animals reared in the United Kingdom which are more than 30 months old;(ii) in the other Member States, carcasses and half carcasses of castrated animals which are more than 30 months old and which have not been subjected to one of the approved rapid tests listed in Annex IVa to Decision 98/272/EC;(b) five-rib forequarters obtained using a straight cut from the carcasses or half carcasses referred to in Article 4(2) of Regulation (EC) No 562/2000; the price of forequarters shall be calculated by applying the coefficient 0,80 to the carcasse price.3. Notwithstanding Article 4(2)(g) of Regulation (EC) No 562/2000, for the second quarter of 2001 the maximum weight of the carcasses referred to therein shall be:- 430 kg for the first two tendering procedures,- 410 kg for the third and fourth tendering procedures,- 390 kg for the last two tendering procedures.4. Notwithstanding the first sentence of Article 10 of Regulation (EC) No 562/2000, the deadline for submission of tenders in the second quarter of 2001 shall be 12 noon (Brussels time) on the following dates:- 17 April,- 1, 15 and 29 May,- 12 and 26 June.5. Notwithstanding Article 16(2) of Regulation (EC) No 562/2000, the delivery period for the last tendering procedure in March 2001 shall end on 21 April 2001.6. Notwithstanding Article 36 of Regulation (EC) No 562/2000:(a) in the case of invitations to tender under Article 47(3) of Regulation (EC) No 1254/1999, the amount to be added to the average market price shall be EUR 14 per 100 kg carcasse weight;(b) in the case of invitations to tender under Article 47(5) of Regulation (EC) No 1254/1999, the amount to be added to the average market price shall be EUR 7 per 100 kg carcasse weight.7. Buying-in in accordance with Regulation (EC) No 562/2000 and this Regulation shall also be opened for carcasses and half carcasses of male animals of Community origin under 12 months old in category A and under 14 months old in category C.In this case:- the animals shall be of breeds not listed in Annex I to Regulation (EC) No 2342/1999,- the carcasse weight shall be between 140 and 200 kg and carcasses shall not show any deformities or anomalies of weight vis-Ã -vis the age of the animal,- where the carcasses and half carcasses presented for intervention are of animals at least nine months old, the buying-in price to be paid to the successful tenderer shall be reduced by EUR 68 per half carcase delivered. However, where proof is provided that no special premium has been applied for in respect of the animal concerned, that reduction shall not apply,- the price offered shall be without reference to product quality,- Article 13(3) of Regulation (EC) No 562/2000 shall apply to buying-in as referred to in this Article. However, the coefficient laid down may be different from those laid down under that Article in the case of buying-in of other products,- the following provisions of Regulation (EC) No 562/2000 shall not apply;(a) Article 4(3)(b) and (c), with the exception of those concerning the markings indicating the category and the slaughter number;(b) Article 18(3);(c) Article 20 in the case of animals under 12 months old;(d) Article 36;(e) the information in Annex II relating to the classification of products.Moreover, with respect to products purchased under this Article:- notwithstanding Article 11(5)(a) of Regulation (EC) No 562/2000, tenders must relate to at least 5 tonnes,- when notifying tenders to the Commission, the intervention agencies must specify the quantities concerned,- such products shall be stored separately, by tendering procedure or by month of storage, in easily identifiable lots,- the notifications provided for in Article 31(1), (2), (3) and (4) of Regulation (EC) No 562/2000 shall be sent separately from those required for other intervention products.Article 2Article 20 of Regulation (EC) No 562/2000 is replaced by the following:"Article 20Boning requirementThe intervention agencies shall have all the beef bought in boned."Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 1 shall apply to tendering procedures opened during the second quarter of 2001. However, point 5 shall apply to the last tendering procedure in March 2001.Article 2 shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 68, 16.3.2000, p. 22.(3) OJ L 73, 15.3.2001, p. 16.(4) OJ L 99, 20.4.1996, p. 14.(5) OJ L 131, 1.6.2000, p. 37.(6) OJ L 305, 6.12.2000, p. 35.(7) OJ L 2, 5.1.2001, p. 28.(8) OJ L 122, 24.4.1998, p. 59.(9) OJ L 281, 4.11.1999, p. 30.(10) OJ L 29, 31.1.2001, p. 27.